SCHWAB, C. J.
Petitioner contends that she is not disqualified under ORS 657.176(2) (c) from receiving unemployment benefits because she voluntarily left work for good cause. The question of what is good cause must be determined in the light of the facts of each particular case. Fajardo v. Morgan, 15 Or App 454, 459, 516 P2d 495 (1973). See also, Brotherton v. Morgan, 17 Or App 435, 438, 522 P2d 1210 (1974); Stevenson v. Morgan, 17 Or App 428, 432, 522 P2d 1204 (1974); von Poppenheim v. Morgan, 9 Or App 495, 497 P2d 866 (1972). Here we find the Appeal Board’s decision complete and correct and we adopt it:
“Findings of Fact:
“(1) Claimant was employed as a music specialist teacher by this employer during the 1973-74 school year.
“(2) Prior to this she had approximately one year’s teaching experience in Baker, Oregon.
“(3) Among her duties she taught the sixth grade band class.
“ (4) It was mandatory that the students in this grade take either band or chorus.
“(5) She also taught band class to lower grades and some higher grades.
“(6) There were no predominant problems with teaching band to the grades other than the sixth grade band class.
“(7) Claimant had considerable difficulty in maintaining discipline in the sixth grade band class.
“(8) The students would not follow her direc*476tion and class would be disrupted on many occasions.
“ (9) Asa result of this claimant suffered from anxiety and at times broke down into tears while discussing the problem with the teacher-counselor.
“(10) On several occasions she entered into discussions with the principal of the school and he offered alternatives in an attempt to remedy the situation.
“(11) The principal was satisfied with claimant’s work performance and was in hopes she would return the following school year.
“(12) Prior to the end of the school year claimant indicated to the principal that she was considering not returning.
“(13) He asked her to think it over for a few weeks before she decided and that he wished her back for the next year and would recommend a contract for her.
“(14) She did not specifically state to the principal why she did not wish to return except to say that ‘. . . teaching was not her bag . . .’.
“(15) The sixth grade class was difficult to control and all of the teachers dealing with this class had some discipline problems.
“(16) At the end of the 1973-74 school year claimant informed the principal she did not wish to return.
“(17) He made every effort to persuade her to return but she refused the position offered.
“Conclusions and Reasons:
“We do not agree with the decision of the referee in this matter. The claimant voluntarily left work without good cause.
“We are not persuaded that the failure of claimant to completely control the sixth grade band class created a reasonably compelling cause which *477left her no alternative but to terminate her employment. We find this problem was not of sufficient compulsion in nature as would activate or deter normal persons in the serious affairs of their lives. She had no such problems with the other classes and the employer made every effort to counsel and assist her in dealing with the problem. From the testimony of all of the witnesses it can be concluded that the problems experienced by the claimant were not unusual for teachers with the same degree of experience as claimant had.
“From the testimony of the claimant there is no showing that the anxiety suffered resulted in any physical or mental illness. It is not indicated that she at any time sought professional or medical help. Her statement that teaching was not her bag leads us to the conclusion that she was generally dissatisfied with teaching and not that the anxiety experienced in her problem with the sixth grade band class exerted such external pressure as to compel her to leave this work.”